Citation Nr: 1819026	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  08-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left eye disability, for substitution purposes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from March 1944 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

This case was previously before the Board in June 2015 and was remanded for further development.  The Veteran died in September 2011.  The Appellant is the Veteran's daughter.  Substitution has been granted.

The Board apologies for the delays in the adjudication of this case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left eye condition was incurred during his time in service.


CONCLUSION OF LAW

The criteria for establishing service connection for a left eye condition have been met. 38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At his time of death, the Veteran had a diagnosed left eye condition.  The Veteran's record, including statements from fellow service members, shows he suffered a left eye injury during a grenade attack while in service.  The remaining question is whether there is a nexus between the Veteran's left eye condition and the left eye injury he suffered in service.  

The Veteran stated for years that he got shrapnel in his eye during a grenade attack which subsequently led to great pain and diminished vision in his left eye.  The Veteran reported the pain in his left eye was immediate and intense while in service and he immediately began to lose his vision.  In April 2009, an examiner opined it was certain that the Veteran's in service injury resulted in the Veteran's left eye condition.  While a May 2009 report found no shrapnel in the Veteran's left eye, there was a left orbital enhancing infiltrative mass.  In a September 2009 examination, an examiner opined it was more likely than not the Veteran's left eye condition was due to his time in service.  

In his July 2010 hearing, the Veteran reported that while he took pain medication for his eye, he did not seek VA treatment for it and that his doctor in 1949 said he was able to see seven or eight pieces of metal in his left eye.

However, multiple examiners throughout the years have opined the Veteran's left eye condition was less likely than not due to his military service.  (See September 2009, July 2011, October 2016 examinations).   

While some of the medical evidence shows the Veteran did not have shrapnel in his eye that resulted in his current left eye condition, some evidences suggests otherwise.  The Board finds the Veteran's testimony as to his immediate and continuing pain and diminished vision to be competent and credible.  The Board finds the evidence at least in equipoise.  Thus, the benefit of the doubt applies and  the claim will be granted.

ORDER

Service connection for a left eye disability for substitution purposes is granted.


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


